Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered February 24, 1994, convicting him of murder in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court did not improvidently exercise its discretion in denying his application to withdraw his plea of guilty without first conducting a hearing, since the plea and sentencing minutes reveal that the *419County Court conducted a sufficient inquiry into, and properly rejected, the defendant’s unsupported assertions of innocence and coercion (see, People v Toney, 215 AD2d 791; People v Billings, 208 AD2d 941). Additionally, the court properly concluded that the defendant’s plea of guilty was entered knowingly, voluntarily, and intelligently (see, People v Harris, 61 NY2d 9).
Since the defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed, the defendant has no basis to complain now that his sentence was excessive (see, People v Kazepis, 101 AD2d 816). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Gold-stein, JJ., concur.